Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to inclusion of limitation indicated to contain allowable subject matter into the independent claim 1. While prior art such as Peifer (6096264) appears to teach an oral care implement sanitization system (10) comprising an oral care implement (2) comprising: a body having a handle portion and a head portion (see Figure 1), a plurality of tooth cleaning elements extending from the head portion (see Figure 1), and a first electrical coupling element (see Col. 3 lines 29-30); a case (12, 16) for storing the oral care implement (2) (see Figure 1) and activating a light source (50) to sanitize the plurality of tooth cleaning elements (see Figure 1, Col. 3 lines 59-61), the case (12, 16) comprising: a housing comprising a cavity (20) for holding the oral care implement (2); a power source (via 36, 38); and a second electrical coupling element (38) operably coupled to the power source (via 36, 38, 46, 44, 48 - see Figure 1); and wherein when the oral care implement (2) is positioned within the cavity (20) of the housing (12, 16) of the case (10), the first electrical coupling element (see Col. 3 lines 29-30) of the oral care implement (2) is operably coupled to the second electrical coupling element (30, 32) of the case (10) (see Figure 1, Col. 3 lines 26-30), wherein the second electrical coupling element (30, 32) comprises a second pair of electrical contacts (30) (see Figures 1-2), Peifer (‘264) does not specifically teach that the oral care implement comprises a light source located in the head portion and configured to sanitize the plurality of tooth cleaning elements, or that the first electrical coupling element is operably coupled to the light source, nor that the first electrical coupling element comprises a first pair of electrical contacts, and further comprising an elastomeric material covering the first pair of electrical contacts, and wherein when the oral care implement is positioned within the cavity of the housing of the case, the second pair of electrical contacts extends through the elastomeric material and engages the first pair of electrical contacts to operably couple the first and second pairs of electrical contacts together. While prior art such as Vu (20110315572) appears to teach that “the electrical contact for the purpose of charging the hand-held part 3 [(i.e. body/handle portion of an oral care implement)] can be configured in various ways in a known manner” (see p. 4 – last 3 lines of [0041]) and appears to disclose a protrusion/single electrical contact (26) as a second electrical coupling element (see Figures 1-3), Vu (‘572) does not specifically teach that the second electrical coupling element comprises a second pair of electrical contacts, or that the oral care implement comprises a light source located in the head portion and configured to sanitize the plurality of tooth cleaning elements, or that the first electrical coupling element is operably coupled to the light source, nor that the first electrical coupling element comprises a first pair of electrical contacts, and further comprising an elastomeric material covering the first pair of electrical contacts, and wherein when the oral care implement is positioned within the cavity of the housing of the case, the second pair of electrical contacts extends through the elastomeric material and engages the first pair of electrical contacts to operably couple the first and second pairs of electrical contacts together. Moreover, prior art such as Jung (9337675) discloses that a first electrical coupling element (that corresponds to a second electrical coupling element in the form of a protrusion/single electrical contact such as 26 of Vu) is located a depression of the handle portion (3) of an oral care implement (2) (see Figures 1-2) and Jung (‘675) does not specifically teach that the first electrical coupling element comprises a first pair of electrical contacts, nor an elastomeric material covering the first pair of electrical contacts, wherein when the oral care implement is positioned within the cavity of the housing of the case, the second pair of electrical contacts extends through the elastomeric material and engages the first pair of electrical contacts to operably couple the first and second pairs of electrical contacts together. Finally, while prior art of Stoegmueller (4772214) appears to teach a cover (3) which protects a first electrical coupling element in the form of a first electrical contact (1, 1A) of a handle portion (2) of an implement and a second electrical coupling element in the form of a second electrical contact (9) which couples with the first electrical contact (1, 1A) when inserted through the opening protected by the cover (3) and through an opening protected by a cover (10) of a base/case (see Figures 1-3, particularly Figure 2), Stoegmueller (‘214) does not specifically teach an oral care implement or its case or that the first and second coupling elements are comprised of a pair of electrical contacts, nor that the cover 3 comprises an elastomeric material covering the first electrical contact, wherein when the implement is positioned within the base/case, the second electrical contact extends through the elastomeric material and engages the first electrical contact to operably couple the first and second electrical contacts together. Thus, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an oral care implement sanitization system comprised of components in the configuration as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/REGINA M YOO/                                                                                    Primary Examiner, Art Unit 1799